Citation Nr: 0828728	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-14 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a broken leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from January 1949 
to January 1950 and from September 1950 to July 1952.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2007 to the RO for additional development, to 
include a current VA examination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007) due to the 
veteran's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The veteran currently is not shown to have any residuals of a 
broken leg due to an injury or other event or incident of his 
period of active service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by the 
residual of a broken leg due to disease or injury that was 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a June 2007 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although a VA examination was scheduled for the veteran in 
April 2008, the veteran failed to appear for the 
evaluation without explanation.  Consequently, this case 
will be decided on the evidence of record.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Although most of the veteran's service treatment records are 
unavailable and were probably destroyed by fire, his July 
1952 discharge examination report is on file.  According to 
this report, the veteran's lower extremities were normal.  

The initial post-service medical evidence on file is from 
2006 when the veteran had bilateral total knee arthroplasties 
due to bilateral osteoarthritis at a private hospital.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  

Moreover, it was noted by a private physician in January 2006 
that the veteran had been having bilateral knee pain for 10 
years.  He had not had any previous surgery.  In fact, there 
is no notation in these records of a history of a broken leg.  

As there is no medical evidence of current residuals of a 
broken leg, there also cannot be evidence of a causal 
connection between current residuals of a broken leg and any 
event or incident of the veteran's service.  

An attempt was made by VA to obtain an examination of the 
veteran's lower extremities, with a nexus opinion; however, 
the veteran failed to report without explanation for a 
scheduled VA examination in April 2008.  

Consequently, as all of the elements needed to warrant 
service connection for residuals of a broken leg have not 
been shown, service connection for residuals of a broken leg 
is not warranted.  

Due consideration has been given to the written contentions 
by and on behalf of the veteran, including the statement from 
his wife.  Although he can provide competent evidence as to 
his observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a broken leg, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the claimed residuals of a broken leg 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


